Title: From George Washington to Lieutenant William Colfax, 2 October 1779
From: Washington, George
To: Colfax, William


        
          Sir,
          [West Point] 2d October 1779
        
        What Major Gibbs’s plan is—& what his present line of conduct tends to, I shall not take upon me to decide; nor shall I at this moment enquire into them—I mean to act coolly & deliberately myself, and will therefore give him an opportunity of recollecting himself. He has been guilty of a peice of disrespect; to give it no worse a term—such an one, as I much question if there is another officer in the line of the army would have practiced: & because I wou’d not suffer my orders to be trampled upon; a supercilious, & self-important conduct on his part is the consequence.
        But this by the bye—Whether you have embarked voluntarily in Majr Gibbs’s present plan of separation—which I think incumbent on me to say, is an act entirely of his own seeking—or whether you have been lead into it from an opinion that having given offence, your

company might not be altogether pleasing at my Table, I cannot undertake to say. But to remove all doubt, I am lead from a regard to my own character, & by principles of justice to yours, to inform you, that I consider you as the instrument, not the cause of disobedience to my orders, respecting the Tent. That I had not the smallest intention, nor has there been any thing said or done by me, which could be construed into a meaning, that I wished to remove you from my Table.
        When there were four Officers belonging to the guard, the number was too great to have them all there—when they were reduced to two, I refused to encrease them, because those two might always be there. and this ever since has been my design & expectation, which is now repeated to you, lest misconception, or misinformation shou’d be the cause of your present separation—After having made this explanation, I shall add, that if it is your choice to follow the Majors example, it rests altogether with yourself to do so. I am, with esteem Your friend & Servant
        
          G: Washington
        
      